DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on January 6, 2022.
Claims 19, 31, 33-34, and 38 have been amended. No claims have been cancelled.  No claims have been added.  Thus, claims 19-38 are pending and examined below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
Applicant’s amendments regarding drawing objections, filed January 7, 2022, have been fully considered and are persuasive.  The drawing objections have been withdrawn.


Response to Arguments
Applicant’s arguments regarding claim rejection under 35 U.S.C. § 101, filed January 6, 2022, with respect to claim 38 have been fully considered but is not persuasive.  As no amendments to the claim nor to the specifications teaches the one or more computer readable storage media as non-transitory, the rejection under 35 U.S.C. § 101 of claim 38 remains.

Applicant’s arguments regarding claim rejections under 35 U.S.C. § 103, filed January 6, 2022, have been fully considered but they are not persuasive.  Applicant argues that the prior art of Yang does not disclose predicting a future occlusion as amended in claim 1.  Examiner respectfully disagrees with the Applicant and is of the opinion that Yang’s disclosure in paragraph 10 of utilizing an artificial intelligence model trained to detect clouds sufficiently discloses a prediction of a future occlusion as articulated in the updated 35 U.S.C. § 103 rejection rationale below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 38, the claim does not fall within at least one of the four categories of patent eligible subject matter because they are directed toward one or more computer storage media and are not limited to non-transitory embodiments.  Thus, the claim encompasses transitory embodiments of the one or more computer storage media, which have been held to not fall within one of the four categories of patent eligible subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”).  The claims may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to a non-transitory embodiment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US-20190392596-A1) in view of Sauder (US-20160050840-A1).

Regarding claim 19, Yang teaches a method for agriculture monitoring (see Yang, Abstract, figures 1 and 3, paragraphs 1-4, 30, and 54-57, regarding a method for “detecting and removing noise caused by transient obstructions such as clouds from high-elevation digital images of geographic areas, and for predicting/estimating ground features and/or terrain obstructed by transient obstructions. In various implementations, high-elevation digital image pixel data acquired across multiple domains, such as the temporal domain (i.e., multiple digital images captured over time), the spatial domain, and/or the spectral domain (e.g., RGB, infrared, etc.), may be used to predict or estimate data that can be used to replace pixels that depict transient obstructions such as clouds”, whereby, for  example, “clouds introduce gaps in observations made during agricultural monitoring, potentially leaving key information such as germination or harvest dates unavailable for use.”) comprising: measuring a specified variable over an area of interest using a remote inspection platform according to an inspection plan (see Yang, Abstract, figure 1, paragraphs 1-4, 30, and 36, regarding “terrain classification engine 128 may be configured to classify individual pixels, or individual geographic units (areas of interest) that correspond spatially with the individual pixels, into one or more ‘terrain classifications.’ Terrain classifications may be used to label pixels by what they depict. Terrain classifications may be as coarse or granular as desired for a particular application. For example, for agricultural monitoring (measuring) it may be desirable to have numerous different terrain classifications (example of a specified variable) for different types of crops.”, whereby “in some implementations, high elevation digital images may be captured by unmanned aerial vehicles, such as remote controlled drones. Additionally, or alternatively, in some implementations, high elevation digital images may be captured using other mechanisms, including but not limited to manned aircraft, balloons, spacecraft, and so forth.”, all examples of remote inspection platform components); receiving a prediction of a future occlusion of the remote inspection platform (see Yang, paragraphs 1-4, and 10, regarding “various approaches can be applied to determine whether cells of the 3D array structure represent transient obstructions (or other noise). In some implementations, existing/known masks associated with clouds, haze, snow, shadows, etc. (examples of occlusions) may be packaged with high-elevation digital images. Additionally, or alternatively, in some implementations, an artificial intelligence model may be trained to detect clouds—in some cases it may be tuned to be high recall so that, for instance, it is unlikely to miss potential clouds. Additionally, or alternatively, in some implementations, one or more models (e.g., two models) may be trained to perform both cloud detection and removal. For example, a model may be trained to, based on an input high-elevation digital image (from a remote inspection platform component, such as a satellite), (to receive and) predict a cloud mask and remove the clouds”); 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to know that an artificial intelligence model trained to detect clouds, or more general any weather phenomenon, would not limit its capability to just a current prediction of occlusion from current clouds detected but also include temporal cloud trajectory models projected into the future based on historical and statistical trend of cloud movement data that an artificial intelligence modeler can be trained to predict future detection of clouds no different than how our weather forecast models provide the general public a forecast of cloud patterns as a time-lapse movement into the future, and therefore can be utilized to provide not only current occlusion but future occlusion based on the modeling forecast of the clouds into the future.

However, Yang does not teach in response to the predicted future occlusion, determining whether to invoke a local inspection platform to complete the inspection plan.
Sauder teaches methods for agronomic and agricultural monitoring using unmanned aerial systems, an example of a local inspection platform (see Sauder, Abstract, figure 1, paragraphs 15-26, regarding unmanned aerial system 100 “for agronomic and agricultural monitoring. The system includes a computing device configured to designate an area for imaging, and determine a flight path above the designated area. The system further includes an unmanned aerial vehicle communicatively coupled to the computing device and having a camera system, the unmanned aerial vehicle configured to travel along the flight path, acquire images of the area using the camera system, and process the acquired images”).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Yang’s method of agricultural monitoring to further comprise the methods for agronomic and agricultural monitoring using unmanned aerial systems of Sauder at performing the function of a local inspection platform to complete the inspection plan because this provides an alternative ground truth technique more reliable and accurate than synthetically generating (stitching) the obstructed (missing) inspection areas or interest (AOI’s) based on temporal data, both historical and forecasted models.

Regarding claim 20, modified Yang teaches the method of claim 19, including wherein the local inspection platform comprises an autonomous vehicle (see Sauder, Abstract, figure 1, paragraphs 15-18, regarding unmanned aerial system 100 with “autopilot capability 115 on UAV 110 controls take-off, in-flight navigation, and landing operations”, an example of a local inspection platform comprising an autonomous vehicle.).

Regarding claim 21, modified Yang teaches the method of claim 19, including wherein the received prediction comprises a cloud density and a cloud duration over the area of interest (see Yang, Abstract, figures 1 and 3, paragraphs 1-4, 30, 36, and 54-57, regarding, for example, satellite “digital imagery is that 30-60% of such images tend to be covered by clouds, shadows, haze and/or snow (for simplicity, these will all be referred to herein as ‘transient obstructions’), depending on the location (cloud density) and time (cloud duration)”, whereby density can be defined as a percentage of detect pixels representing clouds (transient obstructions) in a given geographic area (of interest) at a single point in time and duration defined as a period of time a predetermined threshold of density has occurred, exemplifying observations that can be extrapolated into a prediction from pixel data acquired from both spatial and temporal domains.

Regarding claim 22, modified Yang teaches the method of claim 20, including wherein the autonomous vehicle is associated with a quality factor (see Sauder, figures 1 and 2, paragraphs 15-18, and 30-33, regarding “the system 100 may provide the user with the route, elevation and/or duration of the UAV flight, as well as the anticipated resolution of images to be taken in the selected image type”, whereby a quality factor (image resolution) of the UAV (autonomous vehicle), often quantified as ground sample distance (GSD) in units of cm/pixel or in/pixel, is determined primarily by the image sensor size (dimensions) and the flight altitude (elevation); and further comprising: calculating a number of selected autonomous vehicles of the quality factor required to satisfy the inspection plan (see Sauder, figures 1 and 2, paragraphs 15-18, and 30-33, regarding “system 100 analyzes the user's flight area 301 input, calculates possible flight path(s) to generate a contiguous image of the flight area (inspection plan), and provides (calculates for) the user with (the number of) possible UAV (autonomous vehicle) flight paths 302”, whereby, for example, flown at a particular quality factor (resolution/altitude), a flight path (mission) is a predetermined area that can be covered by the fully charged batteries of a UAV, and therefore, the number of flight missions (or number of single mission UAV’s) may be determined (calculated) to satisfy the desired area of the inspection plan).

Regarding claim 23, modified Yang teaches the method of claim 22, including wherein the quality factor is chosen from the group consisting of a high-flying autonomous vehicle having a high camera resolution and a low-flying autonomous vehicle having a ground condition sensor (see Sauder, paragraphs 15-18, 30-33, and 39, regarding “system 100 provides (choses for) the user with multiple possible UAV flight paths at different elevations and velocities depending upon the desired image resolution (quality factor) and flight duration” whereby, for example, “camera system 117 may acquire NDVI (normalized difference vegetation index) images (with high-flying UAV’s with high camera resolution) of the selected flight area (of interest), identify areas with low nitrogen levels (or other problems) via the NDVI map, and display these areas to the user via GUI 130 to enable the user to instruct UAV 110 to acquire additional, (low-flying) low-elevation (e.g., between 10 and 50 feet above the ground), high resolution (‘scouting’) pictures” to sense ground conditions.

Regarding claim 24, modified Yang teaches the method of claim 20, including further comprising pre-loading the autonomous vehicle with data, states of computation, and code segments from a base station (see Sauder, Abstract, figure 1, paragraphs 15-18, and 21, regarding unmanned aerial system 100 with “autopilot capability 115 on UAV 110 controls take-off, in-flight navigation, and landing operations”, and “base station 140 includes a drone-base communication system 141 comprising a radio transmitter and receiver (e.g., 900 MHz or 1.2 GHz) to facilitate communicating with UAV 110”). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to know that a UAV with autopilot capability will require pre-loading sufficient flight programming elements, such as data, states of computation, and code segments, to its flight controller to perform the desired mission autonomously, either via a removable storage media or wirelessly, such as for example, from a base station communicatively coupled to the UAV.

Regarding claim 25, modified Yang teaches the method of claim 24, including further comprising: monitoring the area of interest during the occlusion; and reporting measurements to the base station during the occlusion (see Sauder, figure 2, paragraphs 15-18, 21, and 42-43, regarding “data transfer/processing may occur while UAV 110 is still airborne such that data transfer/processing stage 203 overlaps flight execution stage 400. Hence, transfer and processing of the imagery obtained by UAV 110 may occur in real-time as the data is captured, or shortly thereafter (e.g., within 10 minutes of data capture)” and “transferring the data and images captured by UAV 110 may be done via wireless and/or cellular communication between the components of the system 100”, such as, for example, by UAV 110 flying below (and during) a cloud (occlusion) ceiling in the area of interest (AOI) and (monitoring) reporting measurements (via wireless transmission) to base station 140, a component of system 100).

Regarding claim 26, modified Yang teaches the method of claim 25, including further comprising: determining whether the occlusion is sufficiently reduced for the remote inspection platform to restart with sufficient accuracy (see Yang, Abstract, figures 1 and 3, paragraphs 1-4, 30, 36, and 54-57, regarding “transient obstruction detection engine 124 may be configured to detect, in high-elevation digital images, transient obstructions such as clouds, shadows cast by clouds, rain, haze, snow, flooding, and/or manmade obstructions such as tarps, etc.”, and “discriminator model 252 is configured to analyze input images and make a best “guess” as to whether the input image contains synthetic data (e.g., synthetically-added clouds) or represents authentic ground truth data”, whereby, for example, a percentage of detect pixels representing clouds (transient obstructions) in a given geographic area (of interest) has occurred signifying a sufficiently reduced occlusion and verified by discriminator model 252, that a restart of using data provided by the satellite imagery (with sufficient accuracy) of the remote inspection platform is warranted); and return measurement from the autonomous vehicle to the remote inspection platform; and return the autonomous vehicles to a home location (see Sauder, figure 2, paragraphs 15-18, 21, and 41-43, regarding “example method 200, following the UAV's completion of the flight path (measurement mission), the UAV lands (e.g., at base station 140) to end the flight 408”, and example of  autonomous vehicles return to a home location).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to terminate autonomous vehicle (UAV) measurements and return (revert) to the satellite imagery of the remote inspection platform when an occlusion is sufficiently reduced because this eliminates the utilization of unnecessary resources that would otherwise drive up the operational cost to carry out the inspection plan by deploying additional energy consuming ancillary aerial surveying assets.

Regarding claim 27, modified Yang teaches the method of claim 20, including further comprising: dividing the area of interest into sub-areas (see Yang, Abstract, figures 1 and 3, paragraphs 1-4, 30, 36, and 54-57, regarding “disclosed techniques are used for agricultural monitoring, terrain classifications may include ground features such as different types of crops (e.g., “corn,” “soybeans,” etc.), and may be as granular as desired”, whereby, for example an area of interest can be divided into sub areas based on terrain classifications, such as crop type); calculating a number of autonomous vehicles needed to satisfy the inspection plan for each sub-area (see Sauder, figures 1 and 2, paragraphs 15-18, and 30-33, regarding “system 100 analyzes the user's flight area 301 input, calculates possible flight path(s) to generate a contiguous image of the flight area (sub-area), and provides (calculates for) the user with (the number of) possible UAV (autonomous vehicle) flight paths 302”, whereby, for example, flown at a particular quality factor (resolution/altitude), a flight path (mission) is a predetermined sub-area that can be covered by the fully charged batteries of a UAV, and therefore, the number of flight missions (or number of single mission UAV’s) may be determined (calculated) to satisfy the desired sub-area of the inspection plan); and assigning the calculated number of autonomous vehicles to each sub-area.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to sub-divide areas, for example, based on crop type since different crops (vegetation) require different sensor type and/or spectral parameters so that operational efficiency and better resource management can be achieved by matching flight plans (areas) of autonomous vehicles hosting the crop specific sensor suite to a sub-divided area defined by only that crop type and deploying (assigning) the calculated number of autonomous vehicles to each crop-specific sub-area.

Regarding claim 28, modified Yang teaches the method of claim 27, including further comprising, responsive to multiple autonomous vehicles being assigned to a sub-area: dividing the sub-area into sub-sub-areas; assigning an autonomous vehicle to each sub-sub-area. 
 It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to sub-divide, for example, (crop-specific) sub-areas, into sub-sub-areas and deploying a plurality of autonomous vehicles with assigning each to an optimized sub-sub-area because this could further mitigate real-time data latency and further improve operational efficiency by swarming the autonomous vehicles to capture the data of an entire sub-area simultaneously and in the shortest amount of time.

Regarding claim 29, modified Yang teaches the method of claim 27, including wherein calculating the number of autonomous vehicles needed to satisfy the inspection plan for each sub-area comprises: calculating a monitoring rate needed for a time period (see Yang, Abstract, figures 1 and 3, paragraphs 1-4, 7, 30, 36, and 54-57, regarding “High-elevation digital images are often taken of a geographic area over time. For example, many satellites capture multiple temporally-distinct digital images of the same underlying geographic area as they repeatedly travel along their orbital trajectories. Due to the transient nature of clouds and other transient obstructions, each digital image of the particular geographic region may have different areas that are obscured or unobscured by natural obstructions such as clouds. Some implementations described herein leverage these multi-temporal images to predict values of obscured pixels in individual digital images”, whereby predicted values can be used to generate a monitoring rate needed for a (desired) time period corresponding to the sampling rate cadence requirements for a particular quality factor to be inspected); and comparing a mapping speed and a quality of each autonomous vehicle to the calculated monitoring rate to determine a coverage amount for the autonomous vehicle (see Sauder, figures 1 and 2, paragraphs 15-18, and 30-33, regarding “system 100 analyzes the user's flight area 301 input, calculates possible flight path(s) to generate a contiguous image of the flight area (sub-area), and provides (calculates for) the user with (the number of) possible UAV (autonomous vehicle) flight paths 302”, whereby, for example, flown at a particular quality factor (resolution/altitude), a flight path (mission) is a predetermined area that can be covered by the fully charged batteries of a UAV, and therefore, the number of flight missions (or number of single mission UAV’s) may be determined (calculated) for the coverage amount based on the calculated (predicted) monitoring rate, and a desired GSD (ground sampling distance) which indirectly determines a model-specific autonomous vehicle’s optimal mapping speed).

Regarding claim 30, modified Yang teaches the method of claim 27, including further comprising applying a selection function to compute a quality factor for the autonomous vehicle (see Sauder, figures 1 and 2, paragraphs 15-18, and 27-32, regarding “example method 200, once provided with possible flight paths, the user selects a desired flight path 303. In one embodiment, the user may request system 100 provide additional flight path options by entering specific parameters for the flight path (i.e., elevation, picture resolution, duration, etc.).”, whereby, for example, a selection function of elevation will determine the ground sampling distance (GSD), an example of a quality factor for the (UAV) autonomous vehicle).

Regarding claim 31, modified Yang teaches the method of claim 20, including further comprising dynamically allocating the autonomous vehicle based upon predicted conditions of the predicted future occlusion, capabilities of the autonomous vehicle, and monitoring requirements for the inspection plan (see Sauder, figure 4, paragraphs 15-18, 21, and 34-27, regarding unmanned aerial system 100 with “autopilot capability 115 on UAV 110 controls take-off, in-flight navigation, and landing operations”, and “system 100 and user have the ability to end the flight prematurely 405. In such an instance, the selected flight path is terminated, and UAV 110 returns to base station 140 and/or attempts to return to the ground without damaging UAV 110”, whereby UAV 110 (autonomous vehicle) is capable of being deployed (launched) at an on-demand basis and de-obligated either at flight termination when landed or in-flight (abort and return to home (RTH)) to accommodate, for example, a dynamic allocation based upon conditions of the occlusion, (performance) capabilities of the UAV (autonomous vehicle), and monitoring requirements for the inspection plan).

Regarding claim 32, modified Yang teaches the method of claim 31, including wherein the remote inspection platform comprises a satellite (see Yang, Abstract, paragraphs 1-4, and 18, regarding “various implementations, the digital image may be captured by a satellite, and the elevated vantage point lies on a trajectory of the satellite”, an example of a remote inspection platform comprising a satellite) and wherein the autonomous vehicle comprises an aerial autonomous vehicle (see Sauder, Abstract, figure 1, paragraphs 15-18, regarding unmanned aerial system 100 with “autopilot capability 115 on UAV 110 controls take-off, in-flight navigation, and landing operations”, an example of an aerial autonomous vehicle).

Regarding claim 33, modified Yang teaches the method of claim 19, including wherein the predicted future occlusion is predicted to interrupt the inspection plan for the remote inspection platform (see Yang, Abstract, figures 1 and 3, paragraphs 1-4, 30, 36, and 54-57, regarding “transient obstruction detection engine 124 may be configured to detect, in high-elevation digital images, transient obstructions such as clouds, shadows cast by clouds, rain, haze, snow, flooding, and/or manmade obstructions such as tarps, etc.”, and “discriminator model 252 is configured to analyze input images and make a best “guess” as to whether the input image contains synthetic data (e.g., synthetically-added clouds) or represents authentic ground truth data”, whereby, for example, a percentage of detect pixels representing clouds (transient obstructions) in a given geographic area (of interest) has occurred signifying a sufficiently increase in occlusion and verified by discriminator model 252, that a pause (interrupt) of an inspection plan of using data provided by the satellite imagery (with sufficient accuracy) of the remote inspection platform is warranted).

Regarding claims 34-37, independent claim 34 is a base controller apparatus for a multi-platform inspection system performing the identical monitoring method of independent claim 19, and similarly, dependent claims 35, 36, and 37 of independent claim 34 are also identical methods corresponding to dependent claims 20 & 32 combined, 27, and 21, of independent claim 19, respectively, therefore claims 34-37 are also rejected under 35 USC § 103 for the same rationale as claims 19, 20 & 32 combined, 27, and 21, respectively.

Regarding claim 38, independent claim 38 is a computer program product with instructions that perform the identical monitoring method of independent claim 19, therefore claim 38 is also rejected under 35 USC § 103 for the same rationale as claim 19.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached form PTO-892.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

April 23, 2022
                                                                                                                                                                                                 
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661